DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light output" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output of a light detector" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the illumination output" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the k’th element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the current" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the k’th previous value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the index" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "its light output" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the illumination levels" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the output" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the next delay" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first delay" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the value" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim 10 recites the limitation "the previous output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "the index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the peak" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,175,006. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely uses slightly different claim language to claim the same invention.

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875